        Case 1:20-cv-00182-JLT Document 11 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    AMOS GAON,                                        Case No. 1:20-cv-00182-JLT (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
                                                        SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO COMPLY WITH THE
                                                        COURT’S ORDER
14    T. LAU, et al.,
                                                        21-DAY DEADLINE
15                       Defendants.

16          On August 27, 2020, the Court issued a screening order directing Plaintiff, within 21 days,
17   to file a second amended complaint curing the deficiencies in his pleading. (Doc. 10.) Although
18   more than the allowed time has passed, Plaintiff has failed to file an amended complaint or
19   otherwise respond to the Court’s order.
20          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,
21   “[f]ailure of counsel or of a party to comply with … any order of the Court may be grounds for
22   the imposition by the Court of any and all sanctions … within the inherent power of the Court.”
23   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising
24   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,
25   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a
26   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,
27   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a
28   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.
        Case 1:20-cv-00182-JLT Document 11 Filed 10/15/20 Page 2 of 2


 1   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,
 2   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).
 3            Accordingly, Plaintiff is ORDERED to show cause in writing, within 21 days of the date
 4   of service of this order, why this action should not be dismissed for his failure to comply with the
 5   Court’s order. Alternatively, within that same time, Plaintiff may file a second amended
 6   complaint curing the deficiencies identified in the Court’s screening order (Doc. 10) or a notice of
 7   voluntary dismissal of this case. Failure to comply with this order will result in a
 8   recommendation that this case be dismissed for failure to state a claim and to obey a court
 9   order.
10
     IT IS SO ORDERED.
11

12      Dated:      October 14, 2020                           /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
